Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
14, 2018.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00451-CV



                      IN RE GLENN BELFORD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-73699

                         MEMORANDUM OPINION

      On May 31, 2018, relator Glenn Belford filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Debra
Ibarra Mayfield, presiding judge of the 190th District Court of Harris County, to
vacate her May 21, 2018 order granting defendant Robert Spencer’s motion to
reconsider and resetting the hearing on Spencer’s motions for summary judgment
for July 23, 2018.

      On June 4, 2018, relator filed an emergency motion for stay with this court.
See Tex. R. App. P. 52.10(a).

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). Relator has not shown that he is entitled to mandamus relief.

      We therefore deny relator’s petition for writ of mandamus and motion for stay.




                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.




                                          2